 PRIDE MANUFACTURINGCOMPANY445Petitioner urges, however, that it is not a bar because the parties didnot intend the agreement as a final one, because it was drafted andsigned in pencil, it was subsequently ratified by the membership, andthe parties deemed it necessary later to formalize the agreement.Wefind no merit in the Petitioner's contentions.On August 1, 1951,before the Petitioner's request for recognition, the Employer and theIntervenor executed a written agreement sufficiently comprehensiveto stabilize bargaining relations for the employees concerned.Thatthe parties, without further bargaining on any contract provisions,deemed it desirable to incorporate the August 1 agreement into a moreformal instrument, did ifot change the legal effect of the originalagreement.'Nor is it material that the membership later ratified theagreement, as such ratification by the terms of the contract was nota condition precedent to its validity and there is no evidence in therecord that the Intervenor's representative had no authority to makea final and binding agreement 2Accordingly, the contract executedon August 1, 1951, is a bar to a present determination of'representa-tives and we shall therefore dismiss the petition.OrderITISHEREBY ORDERED that the petition herein be, and it hereby is,dismissed.1 SeeThe Carborundum Company,78 NLRB 91;Bemis Bro. BagCo,97 NLRB 1. ThePetitioner's further contention that the contract is not a bar under the Board's "prematureextension"doctrine has no merit,as this agreement was entered into during the auto-matic renewal period and before the Petitioner's representation claimNorthwesternPublishing Company, 71NLRB 167.2Leanttes and Sons,96 NLRB 775, and cases cited therein.PRIDEMANUFACTURING COMPANYandUNITED ELECTRICAL, RADIO ANDMACHINE WORKERS OF AMERICA, PETITIONER.Case No.6-RC-954.March 4,1952Decision and OrderUpon a petition duly filed, a hearing was held before Emil E. Narick,hearing officer.The hearing officer's rulings made at the hearingare free from prejudical error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersMurdock and Styles].98 NLRB No. 72. 446DECISIONS OF NATIONAL LABOR, RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer?-3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer has engaged, since 1946, in the manufacture ofstainless steel sinks of which an essential ingredient is nickel-bearingstainless steel.The Employer normally employs 60 to 70 employees.Since the U. S. Government restricted the commercial use of thismaterial some 8 months ago, the Employer has been in the process ofreducing its force.At the time of the hearing, January 29, 1952,the Employer had in its employ 11 individuals,. of which 7 were tobe laid off on January 29, 1952, and the remaining 4 on January 30,1952.On January 30,1952, the Employer expected to cease operationsuntil such time as it was again permitted to use nickel-bearing stain-less steel in the manufacture of its products.The Employer testifiedthat unless such material is received in the near future, it anticipatesthat operations would not be resumed during 1952, and that in anyevent, the plant would not resume operations before August 1952.The Petitioner desires to be certified as the bargaining representativeof employees in the operations of the Employer.The Employermoved to dismiss the petition on the ground that the operation wasscheduled to be shut down shortly after the date of the hearing, andthat any future operation is indefinite in character.We find merit in the Employer's position.Under the circumstances,we are of the opinion that no useful purpose will be served by pro-ceeding with a determination of representatives at this time.Accord-ingly, we shall dismiss the petition without prejudice to the filing ofa new petition if and when the Employer resumes operations.2OrderIT IS HEREBYORDEREDthat the petition filed herein be, and it herebyis, dismissed without prejudice.3I International Associationof Machinists, Local LodgeNo. 52,intervened on the basisof a contractual interest.sSeeDonovan,James, Wismer,cEBecker,93 NLRB 1562;A. R. Tohi,97 NLRB 93.In view of our dismissal of the petition herein, we find it unnecessary to discuss otherquestions raised by the parties.